                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                        March 11, 2019
                                                                                 Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                  _______________________________________
                                                                            PETER C. McKITTRICK
                                                                            U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

 In re                                                    ) Case No.     16-33185-pcm7
                                                          )
 PETER SZANTO,
                                                          ) Application to Employ Attorney,
                                                          ) Attorney Certification,
Debtor(s)                                                 ) And Order Thereon

 The undersigned trustee applies to employ Gary L. Blacklidge and Jordan Ramis, P.C.                       ,
 OSB# 902089 , whose address is 2 Centerpointe Drive, #600, Lake Oswego, OR 97035                          ,
 as attorney to assist in the estate's administration, and certifies that:

 1. The proposed method of compensation (e.g., hourly rate) is:

     Hourly $370
 2. The trustee estimates that the total legal fees for services to the estate will be $ _____________.
                                                                                             50,000
    If the estimate is $15,000 or greater, the trustee represents that proposals to provide the services
    were solicited from at least two different firms and such proposals were considered in view of the
    trustee's fiduciary duty to economically administer the estate.

 3. The trustee will require the assistance of the attorney to provide the following legal services:

     a. Discrete matters (for each matter, describe the matter and the potential benefit to the estate).
     1. Represent the Trustee in Arnot v. HSBC and related matters pending in Singapore to
        recover property the debtor transferred post conversion and related matters.
     2. Represent the Trustee in Arnot v. Yankee Trust Corp. and pending appeals.
     3. Represent Trustee as appellee in debtor's appeal of 60(b) motion to vacate conversion
        order.
     4. Represent Trustee in appeal as to court's denial of claim No. 14.
753.90 (12/1/2018)                          Page 1 of 2


                          Case 16-33185-pcm7          Doc 693     Filed 03/11/19
    b. Incidental legal services to the trustee regarding the administration of the estate. Fees for the
       services shall not exceed the greater of $1,000 or 10% of the total compensation requested by
       the attorney.

 4. The trustee selected the above-named attorney because:

    Familiarity with case and bankruptcy knowledge.

 5. To the best of the trustee’s knowledge, the attorney has no connections with the entities listed in the
    verification below, except as described therein.
    Gary Blacklidge worked with the Trustee at Williams Kastner Greene & Markley before Mr.
    Blacklidge changed firms in February 2019.




              03/04/2019
Date: _____________________                  _________________________________________________
                                             /s/ Stephen P. Arnot
                                             Trustee

 I, the attorney named above, verify that:
      1) I will be the trustee's attorney of record;
      2) I have read 11 U.S.C. § 101(14) and § 327, and FRBP 2014(a); and
      3) my firm has no connections with the debtor(s), creditors, any other party in interest, their
          respective attorneys and accountants, the U.S. Trustee, any person employed in the office of the
          U.S. Trustee, or any District of Oregon bankruptcy judge, except as follows:




Date:         03/04/2019                     ________________________________________________
                                             /s/ Gary L. Blacklidge                 902089
                                             Attorney at Law                     OSB #

 The undersigned, Norah Cartier                                        , certifies that on   03/08/2019
 this application was submitted to the court.

                                             ________________________________________________
                                             /s/ Norah Cartier
                                             Signature

 IT IS ORDERED that employment of the above-named attorney is authorized retroactively to the date
 upon which the application was submitted to the court as certified above; and that compensation of the
 attorney will be authorized upon compliance with local procedures and subject to review pursuant to 11
 U.S.C. § 330.

                                                    ###
753.90 (12/1/2018)                          Page 2 of 2


                           Case 16-33185-pcm7         Doc 693    Filed 03/11/19
